          Case 1:18-cr-00328-KPF Document 376 Filed 06/26/20 Page 1 of 1



                                                 MEMO ENDORSED

 June 25, 2020

 By ECF

 Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007

 Re:   United States v. Ahuja and Shor, 18 Cr. 328 (KPF)
       Shor Surrender Date

 Dear Judge Failla:

     We write to request that Jeremy Shor’s surrender date be adjourned for sixty days to
 September 8, 2020. I have communicated with the government regarding this request, and
 AUSA Nicholas has confirmed that the government consents to the requested adjournment.




                                         Very truly yours,



                                         Justin S. Weddle




Application GRANTED. Given the representations made in Shor's prior
letters requesting adjournment (see Dkt. #352, 358), and the status
of coronavirus in federal correctional institutions, the Court
agrees that the adjournment is appropriate.

                                          SO ORDERED.
Dated: June 25, 2020
       New York, New York


                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
